Case 1:21-cv-22208-RKA Document 16 Entered on FLSD Docket 09/13/2021 Page 1 of 3



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. 21-cv-22208-ALTMAN

  PHAWA, LLC
  a Florida limited liability company,

           Plaintiff,
  v.

  MARJABA IMPORT & EXPORT CORP.
  a Florida corporation,

        Defendant.
  _________________________________________/

                                                   ORDER

           The Plaintiff filed a Complaint [ECF No. 1], and the Defendant did not respond. The Plaintiff

  then filed a Motion for Default Judgment (the “Motion”) [ECF No. 13], which the Court referred to

  Magistrate Judge Lisette M. Reid. Judge Reid issued a Report and Recommendation (the “R&R”)

  [ECF No. 15], in which she determined that the Plaintiff is entitled to (1) a default judgment as to

  Counts I and II of the Complaint, (2) $93,116.50 in liquidated damages, and (3) $464.50 costs—for a

  total award of $93,581.00, id. at 6. She also warned the parties as follows:

           A party shall serve and file written objections, if any, to this Report and
           Recommendation with the District Judge within FOURTEEN DAYS of being
           served with a copy of this Report and Recommendation. Failure to timely file
           objections will bar a de novo determination by the District Judge of anything in this
           recommendation and shall constitute a waiver of a party’s “right to challenge on appeal
           the district court’s order based on unobjected-to factual and legal conclusions.” 11th
           Cir. R. 3-1 (2016); 28 U.S.C. § 636(b)(1)(C); see also Harrigan v. Metro-Dade Police Dep’t
           Station #4, 977 F.3d 1185, 1191-92 (11th Cir. 2020).

  Id. at 6. Despite this warning, the parties have not timely objected to Magistrate Judge Reid’s R&R.

  See generally Docket.

           When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But when no party has timely objected, “the
Case 1:21-cv-22208-RKA Document 16 Entered on FLSD Docket 09/13/2021 Page 2 of 3



  court need only satisfy itself that there is no clear error on the face of the record in order to accept

  the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted). Although

  Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged that Congress’

  intent was to require de novo review only where objections have been properly filed—and not, as here,

  when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that

  Congress intended to require district court review of a magistrate [judge]’s factual or legal conclusions,

  under a de novo or any other standard, when neither party objects to those findings.”). In any event,

  the “[f]ailure to object to the magistrate [judge]’s factual findings after notice precludes a later attack

  on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677

  F.2d 404, 410 (5th Cir. 1982)).

          The Court has reviewed the R&R, the record, and the applicable law, and can find no clear

  error on the face of the R&R. Accordingly, the Court hereby ORDERS AND ADJUDGES as

  follows:

          1.      The R&R [ECF No. 15] is ACCEPTED and ADOPTED.

          2.      The Motion [ECF No. 13] is GRANTED. The Plaintiff is entitled to default Judgment

                  as to Counts I and II of the Complaint. The Plaintiff is entitled to $93,116.50 in

                  liquidated damages and $464.50 in costs—for a total award of $93,581.00, for which

                  sum execution shall now issue.

          3.      The Court will enter final judgment pursuant to Rule 58 of the Federal Rules of Civil

                  Procedure in a separate order.

          4.      The Clerk of the Court shall CLOSE this case. All other deadlines are

                  TERMINATED, and all other pending motions are DENIED as moot.




                                                      2
Case 1:21-cv-22208-RKA Document 16 Entered on FLSD Docket 09/13/2021 Page 3 of 3



        DONE AND ORDERED in Miami, Florida this 13th day of September 2021.




                                                _________________________________
                                                ROY K. ALTMAN
                                                UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           3
